Case 17-01074        Doc 39      Filed 01/22/19     Entered 01/22/19 15:27:03    Desc     Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT



In re:                                                      Case No.


                     Debtor(s)




        , chapter trustee, submits the following Final Report and Account of the administration
of the estate pursuant to 11 U.S.C. § 02(b)(1). The trustee declares as follows:


         1) The case was filed on .

         1) The case was filed on , and was converted to chapter on .

         2) The plan was confirmed on .



         5) The case was on .

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 0.

         8) Total value of assets abandoned by court order: .

         9) Total value of assets exempted: .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case .




UST Form 101--FR-S (9/1/2009)
Case 17-01074      Doc 39    Filed 01/22/19     Entered 01/22/19 15:27:03     Desc   Page 2
                                               of 3



 Receipts:

        Total paid by or on behalf of the debtor
        Less amount refunded to debtor

 NET RECEIPTS:                                                                       $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan
     Court Costs
     Trustee Expenses & Compensation
     Other
 TOTAL EXPENSES OF ADMINISTRATION:                                                   $0.00

 Attorney fees paid and disclosed by debtor:




 Summary of Disbursements to Creditors:
                                                       Claim      Principal          Interest
                                                     Allowed          Paid              Paid
 Secured Payments:
       Mortgage Ongoing                                $0.00         $0.00            $0.00
       Mortgage Arrearage                              $0.00         $0.00            $0.00
       Debt Secured by Vehicle                         $0.00         $0.00            $0.00
       All Other Secured                               $0.00         $0.00            $0.00
 TOTAL SECURED:                                        $0.00         $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                     $0.00         $0.00            $0.00
        Domestic Support Ongoing                       $0.00         $0.00            $0.00
        All Other Priority                             $0.00         $0.00            $0.00
 TOTAL PRIORITY:                                       $0.00         $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                           $0.00         $0.00            $0.00




UST Form 101--FR-S (9/1/2009)
Case 17-01074        Doc 39      Filed 01/22/19     Entered 01/22/19 15:27:03            Desc      Page 3
                                                   of 3



 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12)                                   By:/s/
                                                                         Trustee
Dated: 01/22/2019



STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101--FR-S (9/1/2009)
